Citation Nr: 0502552	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  At the time of the veteran's death service connection was 
not in effect for any disability.  

2.  The veteran's death on December [redacted], 2001, at the age of 
64, was due to ventricular tachycardia as a consequence of 
septic shock due to bacteremia as a consequence of multiple 
myeloma.  

3.  Multiple myeloma, bacteremia, septic shock, and 
ventricular tachycardia were not present in service or 
manifested for many years thereafter, nor were they related 
to active service.  

4.  The veteran did not serve in the Republic of Vietnam 
during his active service.  

5.  Service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.  


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, notice was provided 
to the appellant in February 2002, prior to the initial AOJ 
decision.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The February 2002 letter, in conjunction with the March 2003 
statement of the case (SOC), advised the appellant of what 
information and evidence was needed to substantiate this 
claim.  They advised her of what information and evidence 
must be submitted by her, namely, evidence that the veteran 
was actually in Vietnam.  In this way, she was advised of the 
need to submit any evidence in her possession that pertains 
to the claim.  She was also advised of what information and 
evidence would be obtained by VA.  The SOC informed the 
appellant of the elements needed for a successful claim, and 
provided notice of VA's regulation implementing the VCAA.  
38 C.F.R. § 3.159.  

Given the extent of the notices the Board finds that the 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Suttan v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since a RO determination that is "affirmed" 
by the Board is subsumed by the appellate decision and 
becomes a single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements is harmless error.  

With respect to the VA's duty to assist, the RO has obtained 
the veteran's service medical and personnel records.  The 
appellant has been afforded a personal hearing.  The Board is 
not aware of a basis for speculating that any other relevant 
records exist that have not been obtained.  

Under the VCAA, the duty to assist would also include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c) (4) (i).  A medical opinion has 
not been obtained, but the Board concludes this is not 
necessary.  In this case, as discussed in more detail below, 
what is relevant, what is at issue and determinative of the 
claim, is whether the veteran was in Vietnam.  It is not 
asserted that the veteran's multiple myeloma existed during 
his active service.  What is asserted is that the veteran was 
exposed to Agent Orange during his active service.  Since 
multiple myeloma is a presumptive service-connected 
disability where exposure to Agent Orange occurred, service 
connection would be warranted if the veteran was exposed to 
Agent Orange during his active service.  There is no logical 
way that obtaining a VA medical opinion could confirm that 
the veteran was either in Vietnam or exposed to Agent Orange 
during his active service.  Therefore, it would be futile to 
delay appellate consideration of this claim to develop 
evidence that is clearly not determinative and would not 
substantiate the claim.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for 90 days or more during a period of 
war or peacetime service after December 1946, and cancer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, multiple myeloma shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2004).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent should be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in the republic) requires that an 
individual actually have been present within the boundaries 
of the republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "open Vietnam Era" means the 
period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period).  See VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does not 
include service of a Vietnam Era veteran whose only contact 
with Vietnam was flying high altitude missions in Vietnamese 
air space.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

The award of a Vietnam Service Medal or a Vietnam Campaign 
Medal does not reflect that an individual actually served 
within the Republic of Vietnam.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17-20, July 1990.  

During the appellant's personal hearing, held in July 2004, 
testimony indicated that the veteran served onboard an 
aircraft carrier off the coast of Vietnam and performed low 
altitude combat missions over Vietnam.  A citation was 
submitted reflecting that the veteran was authorized to wear 
the Combat V based on piloting aircraft at low altitude under 
combat conditions over Southeast Asia.  

The veteran's service medical and personnel records have been 
carefully reviewed.  There is no indication in any of these 
records that the veteran was ever present in the Republic of 
Vietnam.  The record indicates that he served onboard an 
aircraft carrier and operated aircraft off of that vessel 
over Southeast Asia.  

In the absence of any evidence indicating that the veteran 
ever was physically in the Republic of Vietnam and evidence 
indicating that his service in southeast Asia was onboard an 
aircraft carrier and piloting an aircraft over southeast 
Asia, a preponderance of the evidence is against a finding 
that the veteran was ever physically present in Vietnam.  
Further, in light of the precedent General Counsel Opinion 
the Board concludes that the veteran's service on a deep 
water vessel and in an aircraft in air space over Vietnam, 
without ever actually physically being in Vietnam, that a 
preponderance of the evidence is against a finding that the 
veteran ever served in Vietnam for purposes of 38 C.F.R. 
§ 3.307.  Accordingly, a preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death based upon presumptive service connection for 
multiple myeloma based upon presumptive exposure to Agent 
Orange due to the veteran's service in Vietnam.  

The appellant has also made a statement that the veteran may 
have sprayed Agent Orange.  However, a review of the record 
indicates that there are no official records that the veteran 
ever sprayed Agent Orange, and official records reflect that 
the veteran was involved in missions, including destruction 
of vehicles on the ground.  In the absence of any official 
record indicating that the veteran ever sprayed Agent Orange, 
and evidence indicating that the veteran was involved in 
other combat aircraft activities, a preponderance of the 
evidence is against a finding that the veteran ever actually 
sprayed Agent Orange.  Therefore, a preponderance of the 
evidence is against a finding that the veteran was ever 
exposed to Agent Orange during his active service.  

Neither is it shown that the veteran's multiple myeloma 
existed during his active service, within one year of 
discharge from his active service, or is otherwise related to 
his active service.  

The appellant is not precluded from establishing a 
relationship between the veteran's multiple myeloma and his 
active service, including any exposure to Agent Orange during 
his active service.  See Combee v. Brown, 34 F. 3d 1039, 1043 
(Fed. Cir. 1994).  A review of the record, including the 
appellant's testimony and service personnel and medical 
records, does not indicate that there is any competent 
medical evidence indicating a relationship between the 
multiple myeloma and the veteran's active service, including 
any alleged exposure to Agent Orange during active service.  

The appellant is not qualified to offer medical diagnoses or 
medical etiologies because she is a lay person and does not 
have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinions are of no probative value.  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that there is any relationship between the veteran's 
multiple myeloma and his active service, including alleged 
exposure to Agent Orange during active service.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  Based on the above 
analysis a preponderance of the evidence is against a finding 
that any disability related to service caused or contributed 
substantially or materially to cause the veteran's death or 
hastened his death.  Since all of the evidence indicates that 
the veteran's multiple myeloma was the cause of his death and 
a preponderance of the evidence is against a finding that his 
multiple myeloma is related to active service, a 
preponderance of the evidence is against the appellant's 
claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


